Citation Nr: 1733699	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-42 546	)	DATE
	)
	)

THE ISSUE

Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.


OTHER ISSUES

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in the Veteran's hearing testimony.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board lacks jurisdiction and refers the issue of entitlement to a TDIU to the AOJ for adjudication in the first instance.  38 C.F.R. § 19.9(b) (2016).


ORDER

An evaluation of 10 percent for the period from April 23, 2010, to February 21, 2013, and an evaluation of 20 percent for the period from February 22, 2013, to April 26, 2015, is granted.



FINDING OF FACT

The Veteran's service-connected bilateral plantar fasciitis with plantar calcaneal spurs manifested in pain on manipulation and use of both feet prior to February 22, 2013, and in pain on manipulation and use of both feet and characteristic callosities in the left heel beginning February 22, 2013.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for the period from April 23, 2010, to February 21, 2013, and of 20 percent for the period from February 22, 2013, to April 27, 2015, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5020, 5276.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1997 to March 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was later transferred to the RO in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  This case was previously before the Board in October 2014, when it was remanded for AOJ development.  The case has been returned to the Board at this time for further appellate review.

The Veteran seeks an initial compensable evaluation for her service-connected bilateral plantar fasciitis.  A March 2017 rating decision increased the evaluation from noncompensable (0 percent) to 50 percent, the highest schedular rating available under applicable law for this disability, effective April 27, 2015. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is rated analogously at 0 percent under Diagnostic Code (DC) 5020 for the period from June 10, 2008, to April 26, 2015.  To warrant a rating of 10 percent under this code, the evidence must show involvement of 2 or more major joints or 2 or more minor joint groups.  To warrant a rating of 20 percent, the evidence must show involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5020, 5003.

The Veteran is rated analogously at 50 percent under DC 5276 for the period beginning April 27, 2015.  Under this code, a 50 percent rating is warranted where acquired flatfoot is considered pronounced bilaterally, with symptoms of marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, which symptoms are not improved by orthopedic shoes or appliances.  A 30 percent rating is warranted where these symptoms are present only unilaterally, or where the flatfoot is considered severe bilaterally, with objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 20 percent rating is warranted where these symptoms are present only unilaterally.  A 10 percent rating is warranted where the acquired flatfoot is moderate either bilaterally or unilaterally, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  A noncompensable rating is warranted where the flatfoot is mild, with symptoms relieved by a built-up shoe or arch support.

The Veteran began seeing a VA podiatrist on April 23, 2010.  She complained of heel pain in both feet, with pain and tenderness on weight-bearing.  She visited the podiatrist regularly, approximately every four months, throughout the appeals period, continuing to complain of heel pain in both feet, with pain and tenderness on weight-bearing.  The VA podiatrist variously prescribed inserts, padding, injections to treat inflammation, and orthotics.  Eventually, the Veteran underwent endoscopic plantar fasciotomy surgery in 2013, first in the left foot and then in the right foot a few months later.  

In February 2013, the Veteran reported callused tissue on her left heel.  The VA podiatrist debrided the callused tissue and informed the Veteran that it might return.  In March 2013, a treatment note also notes callused tissue on the left heel.  The Veteran again presented for debridement of callused tissue on her left heel in January 2015; the podiatrist again informed her that it might return.  

Prior to the April 23, 2010, visit to the VA podiatrist, there is no evidence of record demonstrating the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, or painful or limited motion of a major joint or group of minor joints.  However, from that date onward, when resolving any reasonable doubt in favor of the Veteran, the Board finds there is evidence of pain on manipulation and use of both feet.  Therefore, for the period beginning April 23, 2010, the Veteran's disability, rated analogously under DC 5276, meets the criteria for a 10 percent disability rating.

Beginning on February 22, 2013, the record reflects characteristic callosities unilaterally on the left foot only.  Therefore, beginning on that date, the Veteran's disability meets the criteria for a 20 percent disability rating.  As discussed above, for the period beginning on April 27, 2015, the Veteran is assigned the highest schedular evaluation under applicable law for this disability.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	K. Josey, Associate Counsel

Copy mailed to:	Veterans of Foreign Wars of the United States


Department of Veterans Affairs


